Citation Nr: 1523107	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  11-17 207	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating greater than 20 percent for left knee osteoarthritis prior to August 28, 2009.

2.  Entitlement to an increased rating greater than 20 percent for left knee osteoarthritis from October 1, 2009, through February 8, 2010.

3.  Entitlement to an increased rating greater than 30 percent for left knee osteoarthritis (status post-prosthetic replacement) from April 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

Initially, the Board notes that the issues have been styled as listed above because the Veteran is in receipt of a temporary 100 percent disability rating under 38 C.F.R. § 4.30 for surgical or other treatment requiring convalescence for all other periods during the appellate time period.  Thus, the Board considers the Veteran to have received a full grant of the benefits sought for the time periods encompassed by the temporary total ratings.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The Veteran was scheduled to appear at a hearing before a member of the Board in April 2015.  As will be discussed below, prior to the scheduled hearing the Veteran requested that the appeal be withdrawn.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1988 to August 2001.

2.  On April 8, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
S. S. TOTH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


